AO 2458 (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                      Page 1 oft



                                           UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                    v.                                                                     (For Offenses Committed On or After November 1, 1987)


                        Gonzalo Molohua-Ayohua                                                             Case Number: 3:18-mj-22479-KSC

                                                                                                          StephenD Le                                      -------~


                                                                                                          Defendant's Attorney


REGISTRATION NO. 80426298
                                                                                                                                                   OCT 3 0 2018
THE DEFENDANT:
 cg:J pleaded guilty to count( s) _l:....::.of'.:...C:::.::'..om~p::::la::in:::t:__ _ _ _ _ _ _ _ _ _-J.l!OIJCl"J;Ll;IJERlilK~, u:lisi.'..r:>D"<1~~:~~R:l.1c'-l;'.;.J!C1+.~ll'UtlRJ.lTNJA
                                                                                                                               14
                                                                                                                                                         1


 D was found guilty to count(s)                                                                        ··:fPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                                          Count Number(s)
8:1325(a)(2)                            ILLEGAL ENTRY (Misdemeanor)                                                                                I


 D The defendant has been found not guilty on count(s)
                                                                                               ------------------~


 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 CiSJ Assessment: $10 WAIVED         CiSJ Fine: WAIVED
 CiSJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Monday, October 29, 2018
                                                                                                    Date of Imposition of Sentence




                                                                                                     II°'L~O{t;;WCK
                                                                                                     UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                      3:18-mj-22479-KSC
